[Cite as Bobo v. Dept. of Rehab. & Corr., 2011-Ohio-374.]

                                                        Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us




VICTOR BOBO

       Plaintiff

       v.

DEPARTMENT OF REHABILITATION AND CORRECTION

       Defendant
       Case No. 2010-08535

Judge Joseph T. Clark
Magistrate Matthew C. Rambo

ENTRY GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT




        {¶ 1} This case is sua sponte assigned to Judge Joseph T. Clark to conduct all
proceedings necessary for decision in this matter.
        {¶ 2} On September 27, 2010, defendant filed a motion for summary judgment
pursuant to Civ.R. 56(B). Plaintiff did not file a response. The motion is now before the
court on a non-oral hearing pursuant to L.C.C.R. 4(D).
        {¶ 3} Civ.R. 56(C) states, in part, as follows:
        {¶ 4} “Summary judgment shall be rendered forthwith if the pleadings,
depositions, answers to interrogatories, written admissions, affidavits, transcripts of
evidence, and written stipulations of fact, if any, timely filed in the action, show that
there is no genuine issue as to any material fact and that the moving party is entitled to
judgment as a matter of law. No evidence or stipulation may be considered except as
stated in this rule. A summary judgment shall not be rendered unless it appears from
the evidence or stipulation, and only from the evidence or stipulation, that reasonable
minds can come to but one conclusion and that conclusion is adverse to the party
Case No. 2010-08535                        -2-                                    ENTRY

against whom the motion for summary judgment is made, that party being entitled to
have the evidence or stipulation construed most strongly in the party’s favor.” See also
Gilbert v. Summit Cty., 104 Ohio St.3d 660, 2004-Ohio-7108, citing Temple v. Wean
United, Inc. (1977), 50 Ohio St.2d 317.
       {¶ 5} Plaintiff asserts a claim of false imprisonment, alleging that he was
improperly held in defendant’s custody from May 24, 2010, until July 21, 2010.
Defendant argues that plaintiff was held pursuant to a valid court order.
       {¶ 6} “False imprisonment occurs when a person confines another intentionally
‘without lawful privilege and against his consent within a limited area for any appreciable
time * * *.’” Bennett v. Ohio Dept. of Rehab. & Corr. (1991), 60 Ohio St.3d 107, 109,
quoting Feliciano v. Kreiger (1977), 50 Ohio St.2d 69, 71. The elements of a false
imprisonment claim are: 1) expiration of the lawful term of confinement; 2) intentional
confinement after the expiration; and 3) knowledge that the privilege initially justifying
the confinement no longer exists. Corder v. Ohio Dept. of Rehab. & Corr. (1994), 94
Ohio App.3d 315, 318.          However, “‘an action for false imprisonment cannot be
maintained where the wrong complained of is imprisonment in accordance with the
judgment or order of a court, unless it appear that such judgment or order is void.’”
Bennett, supra, at 111, quoting Diehl v. Friester (1882), 37 Ohio St. 473, 475.
       {¶ 7} In support of its motion, defendant filed the affidavit of Melissa Adams,
who states:
       {¶ 8} “1.    I am the Chief of the Bureau of Sentence Computation (BOSC) of
[defendant] and have held this position for one year. * * *
       {¶ 9} “2.    I have personal knowledge and I am competent to testify to the facts
contained in this affidavit.
       {¶ 10} “3.   Plaintiff * * * was admitted to [defendant] on October 26, 2009, after
he was sentenced to ten months for receiving stolen property from Cuyahoga County
under Case Numbers CR09527085.            At the time of admission, the journal entry
Case No. 2010-08535                          -3-                                     ENTRY

indicated credit for 86 days plus 5 days conveyance time for a total of 91 days jail time
credit. [Defendant] certified a release date of May 24, 2010.
       {¶ 11} “4.     [Plaintiff] was then taken out to court and sentenced April 1, 2010, on
Cuyahoga Case No. CR09532714. He received a six month sentence for Possession
of Drugs, Felony 5. The entry granted 71 days jail time credit plus 12 days conveyance
time for a total of 83 days credit. Case No CR09532714 was computed beginning on
[plaintiff’s] return from court date of April 14, 2010, using six months reduced by 83 days
jail time credit for an expiration of stated term of July 21, 2010.
       {¶ 12} “5.     [Defendant] held [plaintiff] for the period specified in the sentencing
orders minus his jail time credit as required by applicable state law.”
       {¶ 13} Plaintiff did not file any affidavit to dispute the averments made by Adams.
       {¶ 14} Civ.R. 56(E) provides in part:
       {¶ 15} “When a motion for summary judgment is made and supported as
provided in this rule, an adverse party may not rest upon the mere allegations or denials
of the party’s pleadings, but the party’s response, by affidavit or as otherwise provided
in this rule, must set forth specific facts showing that there is a genuine issue for trial. If
the party does not so respond, summary judgment, if appropriate, shall be entered
against the party.”
       {¶ 16} Based upon the undisputed affidavit testimony provided by defendant, the
court finds that defendant properly computed plaintiff’s release date and was privileged
to confine him at all relevant times.       Accordingly, defendant’s motion for summary
judgment is GRANTED and judgment is rendered in favor of defendant. Court costs are
assessed against plaintiff. The clerk shall serve upon all parties notice of this judgment
and its date of entry upon the journal.


                                            _____________________________________
                                            JOSEPH T. CLARK
                                            Judge
Case No. 2010-08535                 -4-                      ENTRY

cc:


Stephanie D. Pestello-Sharf          Victor Bobo
Assistant Attorney General           3689 East 76th Street
150 East Gay Street, 18th Floor      Cleveland, Ohio 44105
Columbus, Ohio 43215-3130

MR/cmd
Filed January 14, 2011
To S.C. reporter January 27, 2011